438 So. 2d 1014 (1983)
Robin Lynn BARKER, Appellant,
v.
STATE of Florida, Appellee.
No. 83-234.
District Court of Appeal of Florida, Fourth District.
October 12, 1983.
*1015 Richard L. Jorandby, Public Defender, and Louis G. Carres, Asst. Public Defender, West Palm Beach, for appellant.
Jim Smith, Atty. Gen., Tallahassee, and Joy B. Shearer, Asst. Atty. Gen., West Palm Beach, for appellee.
PER CURIAM.
The appellant was charged with one count of grand theft and one count of trespass. A motion to suppress physical evidence and the statements given to the arresting police officers was filed. The trial court denied the motion to suppress without granting a hearing on the motion. This procedure was objected to by defense counsel. Thereafter, appellant entered a plea of nolo contendere specifically reserving the right to appeal denial of the motion to suppress without a hearing. Florida Rule of Criminal Procedure 3.190(h) and (i) governs motions to suppress. We conclude that the court erred in failing to grant a hearing in this matter. The conviction is thus reversed and the matter remanded to the trial court for further proceedings.
REVERSED AND REMANDED.
ANSTEAD, C.J., and BERANEK and DELL, JJ., concur.